Citation Nr: 1734731	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  13-00 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a skin disability.  

4.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to June 23, 2015, and in excess of 70 percent thereafter.    


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.  His awards and decorations include the Combat Infantryman Badge.  .

This matter comes before the Board of Veterans Appeals (BVA or Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

In September 2013, the Veteran testified during a Video Conference hearing before the undersigned Veteran's Law Judge.  A transcript of this hearing has been associated with the claims file and is located in VA's Legacy Content Manager.    

In January 2015, the Board remanded the above-referenced claims to the RO for additional development.  The development requested by the Board has been completed; and the appeal has been recertified to the Board for review.  

The Board observes that the Veteran has a claim of entitlement to service connection for residuals of a bilateral foot nail surgery pending on appeal.  Because of a requested hearing, the issue has not been certified to the Board.  Therefore, it will not be addressed in this decision.  

The Board also observes that the issue of the Veteran's entitlement to an Increased Compensation Based on Unemployability (TDIU) is in the process of being reviewed and adjudicated by the RO.  See June 2017 Application for Increased Compensation Based on Unemployability.  The Veteran's representative has argued the Veteran's PTSD claim and TDIU are inextricably intertwined.  See October 2016 Appellant's Post-Remand Brief.  Since the Veteran's PTSD increased ratings claim is being remanded for development, the Board finds that the Veteran's TDIU claim is properly before the RO and will therefore also not be addressed further in this decision.  

As will be discussed in more detail below, the Board finds that the issues of entitlement to service connection for a skin condition and entitlement to increased ratings for the Veteran's service-connected PTSD need additional development.  As such, they are addressed in the REMAND portion of the decision below; and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence of record reveals that the Veteran's right knee condition (to include status-post right knee replacement and arthralgia) was not shown in service or within one year after discharge from service, nor does it show that it is linked to or otherwise a result of the Veteran's service.

2.  The evidence of record reveals that the Veteran's back condition (to include low back disc herniation with sciatica) was not shown in service or within one year after discharge from service, nor does it show that it is linked to or otherwise a result of the Veteran's service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.159 (c)(4), 3.303, 3.304, 3.307, 3.309 (2016).  

2.  The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.159 (c)(4), 3.303, 3.304, 3.307, 3.309 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Overview of Service Connection Claims

In this appeal, the Veteran seeks service connection for a right knee condition (to include status-post right knee replacement and arthralgia) and a back condition (to include low back disc herniation with sciatica).  In this regard, the Veteran essentially testified during his September 2013 BVA hearing that he did not have any trauma or injuries to his back or right knee prior to service.  See BVA hearing transcript, pgs. 10,15.  He remembered one instance in service in which he was thrown into a booby trap and landed on his neck.  However, in regards to his back and right knee, he indicated that while he had no specific injuries in service, he felt that he might have been injured in terms of "putting wear and tear" on his back and knees while performing his normal service duties (i.e., such as walking through mud and water, carrying a machine gun and carrying his rucksack).  Id., pgs. 10-11, 15.  He reported having no specific injuries to his lower back since service other than twinges here and there from normal use.  Id., p. 12.  However, he also testified that he threw his back out in the 1980s and during the previous year (i.e., 2012).  Id., pgs. 11-12.  In terms of his right knee, the Veteran testified that he did not have any specific injuries subsequent to service, although his job as an employee of the United States Postal Service may have aggravated his post-service right knee condition because he was required to do things like walk on uneven ground and climb stairs.  Id., p. 15.  Due to increasing pain, he ultimately underwent a right total knee replacement.  Id., p. 15; see also pgs. 26 - 28.   

For reasons set forth below, the Board finds that the Veteran's right knee and back service connection claims must be denied.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for certain chronic diseases, including degenerative joint disease, will be presumed if the diseases manifest to a compensable degree within one year following active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d). 

Regulations provide that service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic diseases" in 38 C.F.R. § 3.309(a).  

When considering evidence supporting a service connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the veteran.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

Service Connection for a Right Knee Condition and Back Condition

Turning to the record on appeal, a review of the post-service medical evidence reflects that the Veteran was seen in March 2011 for, among other things, sciatica (referenced as flare-up pain) in the low back.  The records note that this pain had been conservatively treated by an orthopedic doctor, who purportedly took an MRI and stated that it did not show significant abnormalities such that the Veteran needed surgical treatment.  See February 2011 VA medical record.   On that same date, the Veteran complained of right knee pain that he described as chronic, despite undergoing a knee replacement.  Id.; see, e.g., medical records dated in July 2015 and August 2015 (post-service medical records indicate that the Veteran had a right total knee replacement in either June 2007 or September 2009 for which he subsequently received physical therapy); medical records dated in June 2015 (the Veteran's medical provider documented the Veteran's statements that he felt that his right knee never healed properly after he underwent knee replacement years before).  The Veteran's 2011 medical records continued to note that the Veteran appears to have had an MRI of the lower spine in March 2006 that revealed he had an L4/L5 foraminal disc herniation, with small disc bulges at L2 through S1; and a right knee X-ray reflecting a total knee arthroplasty, no gross loosening or subsidence patella centered in the trochlea.  Id.  The Veteran was subsequently diagnosed with chronic sciatica that had been managed conservatively by an orthopedist and chronic lower back pain; and right knee and toe pain status-post right knee replacement and arthralgia.  Id.  

Medical records dated in March 2012 reflect that the Veteran had a pre-existing medical history of sciatica; and injured his right lower back at work when he went down some stairs while carrying mail and a package.  His symptoms were reported as pain radiating across his back when standing, and that it was hard to turn.  The Veteran was ultimately diagnosed with a low back strain.  See March 2012 private medical records.  Additional post-service records reflect the Veteran's diagnoses of bilateral osteoarthritis; complaints of knee and back pain; and subsequent medical treatment and/or therapy for these conditions.  See VA medical records dated from 2011-2015. 

In denying service connection for the Veteran's back and knee claims, the RO determined that while it found evidence of current disabilities, there was insufficient evidence of record to establish a connection between the Veteran's back and knee conditions and service.  See March 2012 rating decision/rating codesheet.  

The Board observes that even though the Veteran has current orthopedic diagnoses, a review of his service medical records do not show that he ever complained of or was treated for any back or right knee symptomatology; nor was he ever diagnosed as having a back or knee condition in service.  The Veteran's reports of medical examination dated in February 1970 and April 1970, conducted in connection with his discharge from service, reveal that his spine and musculoskeletal clinical evaluations were normal; and the Veteran denied in his February 1970 and April 1970 reports of medical history ever having recurrent back pain and/or trouble with a "tricked" or locked knee.  

The Veteran does not dispute the lack of objective findings in his service medical records.  As mentioned previously, he testified during his September 2013 BVA hearing that he did not experience any trauma or injury to his back or knee prior to service.  See BVA hearing transcript.  He also testified that while he did not have any specific injuries to his back or knee while in service, he believes those conditions manifested because of wear-and-tear of his body while performing duties in service.  Id.  In terms of his back, the Veteran stated that his doctors told him something traumatic to his back happened at some time, but had not related it to service.  Id., p. 13.  In doing so, he indicated that he knew of no such event other than being thrown into a booby trap and landing on his neck in service.  The Board observes that while this may by the type of traumatic event which could cause an injury to which current disability may be linked, the Veteran is not seeking service connection for a neck or cervical spine condition.  The Veteran is seeking service connection for a low back condition.  A review of the record on appeal reveals no evidence other than the Veteran's contentions that support his claims.  Absent such evidence, there is no basis upon which service connection for a right knee condition or a back condition can be granted.  

Even though the Veteran does not remember having any significant back or knee injuries subsequent to service, the medical evidence appears to indicate that he did.  To the extent that the Veteran is of the opinion that these post-service back or knee incidents are somehow linked to conditions that began in service, the Board finds that there is no evidence other than his subjective opinion to support his assertions.  Absent probative evidence linking the Veteran's current right knee and/or back conditions to service, there is no basis upon which service connection can be granted.  As such, the Veteran's claims of entitlement to service connection for a right knee condition (to include status-post right knee replacement and arthralgia) and a back condition (to include low back disc herniation with sciatica) are denied.  

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's service connection claims.  As such, that doctrine is not applicable in the instant appeal.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a right knee disability, is denied.

Service connection for a low back disability is denied.


REMAND

Turning to the Veteran's claim of entitlement to service connection for a skin condition (claimed as a skin fungus) and increased ratings claim for his service-connected PTSD, the Board observes that in several statements and during his September 2013 BVA hearing, the Veteran reported developing a skin fungus in Vietnam that has subsequently appeared on his body every year since service.  See, e.g., January 2013 statement with VA form 9; statements dated in September 2013; September 2013 BVA hearing, pgs. 16 - 26.  In two lay statements dated in December 2012, the Veteran's spouse reported that she observed the Veteran  having a fungus on his feet in 1976 when she met him; and another serviceman who knew the Veteran reported that he saw the Veteran's feet in July 1969 and the Veteran was suffering from a terrible foot fungus.  

The Veteran was afforded a VA examination in relation to his skin claim in 	August 2015.  In providing a medical opinion regarding the Veteran's fungus claim, the examiner opined that it was less likely than not that the Veteran's skin condition was less likely due to service on the basis that there was "no objective evidence of treatment for a fungal infection within 1 year of discharge [from service] to the date of the '77 application/claim" and no objective evidence that other post-service skin conditions were present in service or within one year of service.   See VA examination report, pgs. 5-6.  The examiner did not address whether the Veteran's skin disorder was consistent with the subjective history he reports and as reported by his wife and an in-service friend.  

In terms of the Veteran's PTSD increased ratings claim, the Board observes that the Veteran has been afforded four VA examinations during the course of this appeal, respectively, in May 2011, June 2015, October 2016 and July 2017.  The first two appear to have internal inconsistencies where the Veteran is found to have severe PTSD, yet its functional impact is only described as moderate.  The more recent examinations do not appear to have been considered by the RO in connection with the Veteran's current appeal.  This should be accomplished by the RO in the first instance.  

Accordingly, the case is REMANDED for the following actions:

1.  The claims file should be returned to the VA examiner who conducted the August 2015 skin disorder examination, or another person with appropriate expertise, for an addendum medical opinion.  The examiner should review the record and express an opinion as to whether the Veteran's current skin disorder is of a nature that can be consistent with the subjective history he and others have described, (e.g. a foot fungus of sorts observed in service, similar observations in 1976.)  If it is necessary to re-examine the Veteran to arrive at a conclusion, that should be arranged.  In any case, a complete rationale for the opinion expressed is requested.  

2.  The RO should review the record, together with the most recent reports of examinations addressing the severity of the Veteran's PTSD.  Any additional indicated developed then should be accomplished.  

3.  The RO should readjudicate the Veteran's claims.  If any benefit sought is not granted, the RO should prepare a supplemental statement of the case for the Veteran and his representative and allow a sufficient opportunity for them to respond before recertifying the appeal to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


